—In a proceeding pursuant to CPLR article 75 to stay arbitration of an uninsured motorist claim, Lourdes Correa and Alba Murillo, a/k/a Alba Correa, appeal from an order of the Supreme Court, Nassau County (DiNoto, J.), dated December 3, 1998, which directed a hearing on the issue of whether New York Merchant Insurance Company insured the vehicle owned by Ronaldo Guossardi and operated by Luis Pernas at the time of the accident.
Ordered that the appeal is dismissed, without costs or disbursements.
An order directing a judicial hearing to aid in the disposition of a motion is not appealable as of right and leave to appeal has not been sought. Accordingly, the appeal is dismissed (see, Marine Midland Bank v Rashid, 259 AD2d 739; Matter of Town of Babylon v Taxpayer's Recovery Corp., 240 AD2d 417). Ritter, J. P., Joy, Goldstein and McGinity, JJ., concur.